          Case 1:19-cv-03491-JGK Document 30 Filed 02/13/20 Page 1 of 1



                                                            Hogan Lovells US LLP
                                                            390 Madison Avenue
                                                            New York, NY 10017
                                                            T +1 212 918 3000
                                                            F +1212918 3100
                                                            www.hoganlovells.com


February 13, 2020
                                                               USDC SONY
VIAECF                                                         DOCUMF:NT
                                                               ELECTRON/CALL y FILED
The Honorable John G. Koeltl                                   DOC#
                                                               DA TE   F;;::-ll:--::E:::D-:_J......,_.,-.-..q----.~ ·--·
United States District Court                                                      ~----------,..~-                .... -...   .....
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    Obesity Action Coalition v. Healthplus HP, LLC, et al., 19-cv-03491-JGK (S.D.N.Y.)

Dear Judge Koeltl:

We represent defendants Empire Healthchoice HMO, Inc., Empire Healthchoice Assurance, Inc.,
and Healthplus HP, LLC (collectively, "Defendants") in the above-referenced action. We write,
with the consent of Plaintiffs, to respectfully request an extension of time for Defendants to
move to dismiss Plaintiffs' First Amended Complaint, Dkt. No. 29, filed on January 14, 2020.
Pursuant to this Court's December 5, 2020 Order, Dkt. No. 27, Defendants' motion is presently
due February 18, 2020.

The Amended Complaint adds a new plaintiff-"John Doe"-whom Plaintiffs do not identify by
name. The parties are meeting and conferring about whether Plaintiffs are willing to disclose
John Doe's identity to Defendants. Plaintiffs' response will have a direct bearing on Defendants'
motion to dismiss the Amended Complaint

In order to complete the meet and confer process before Defendants finalize and file their motion
to dismiss, Defendants respectfully request that their deadline to move to dismiss the Amended
Complaint be extended to March 10, 2020; Plaintiffs' deadline to file an opposition be extended
to April 7, 2020; and Defendants' deadline to file a reply be extended to April 21, 2020. This is
Defendants' first request for an extension to move to dismiss the Amended Complaint.

Respectfully submitted,

Is/ Miranda L. Berge
Miranda L. Berge
miranda.berge@hoganlovells.com
(202) 637-5600

cc: All Counsel of Record, via ECF
